FILED
                            NOT FOR PUBLICATION                             JUL 03 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



JOSEPH CHARLES CANNAN,                           No. 11-56274

               Petitioner - Appellant,           D.C. No. 8:09-cv-01264-GAF

  v.
                                                 MEMORANDUM *
SANDRA HUTCHENS, Sheriff-Coroner,
Orange County; EDMUND G. BROWN,
Jr., Attorney General State of CA,

               Respondents - Appellees.



                    Appeal from the United States District Court
                       for the Central District of California
                     Gary A. Feess, District Judge, Presiding

                              Submitted June 26, 2012 **

Before:        SCHROEDER, HAWKINS, and GOULD, Circuit Judges.

       California state prisoner Joseph Charles Cannan appeals pro se from the

district court’s judgment denying his 28 U.S.C. § 2254 habeas petition. We have

jurisdiction under 28 U.S.C. § 2253, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Cannan alleges that his Sixth Amendment rights were violated when the trial

court determined his prior Arizona conviction for manslaughter qualified to elevate

his current offenses to felonies and double his sentence under California’s Three

Strikes Law. Cannan is not entitled to habeas relief as the California Court of

Appeals decision to deny relief was not contrary to or an unreasonable application

of Supreme Court precedent. See 28 U.S.C. § 2254(d)(1); Apprendi v. New Jersey,

530 U.S. 466, 490 (2000).

      We construe Cannan’s argument that the trial court relied on improper

hearsay to enhance his sentence as a motion to expand the certificate of

appealability (“COA”). So construed, the motion is denied. See 9th Cir. R. 22-

1(e); Hiivala v. Wood, 195 F.3d 1098, 1104-05 (9th Cir. 1999) (per curiam). To

the extent Cannan seeks to appeal the district court’s denial of a COA with regard

to this issue, the denial of a COA is not in itself appealable. See Greenawalt v.

Stewart, 105 F.3d 1268, 1272 (9th Cir. 1997) (per curiam), abrogation on other

grounds recognized by Jackson v. Roe, 425 F.3d 654, 658-61 (9th Cir. 2005).

      AFFIRMED.




                                          2                                    11-56274